DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8 and 16 are objected to because of the following informalities:  
Regarding claims 8 and 16, the phrase “configured to activates” should be “configured to activate”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the parachute" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the parachute" in lines 1 and 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the airbrake" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-12, 14, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eilertson (US 3,796,398).
In re. claim 1, Eilertson teaches a recovery system, comprising: a housing (fuselage of aircraft (25)); a parasail (43) comprising a canopy (fig. 6) coupled within the housing (fig. 6) fastened by a releasable fastener (29) (figs. 1-2), wherein the parasail is compressed into a compact mass (fig. 1) and is configured to rapidly expand (figs. 1-6); primary ballistics (33, 35) attached to the parasail (col. 3, ln. 45-48), wherein the primary ballistics are configured to launch the parasail from the housing (figs. 1-2); and a guidance system within the housing wherein the guidance system is configured to steer the parasail and guide the recovery system to a landing site (col. 4, ln. 38-41).
In re. claim 2, Eilertson teaches the recovery system of claim 1, wherein the parasail couples to one or more load bearing supports (39) coupled to at least one actuator configured to pull and release the load bearing supports (col. 4, ln. 38-41).
In re. claim 3, Eilertson teaches the recovery system of claim 1, wherein the parasail further comprises structural ridges (51) along the width of the parasail (fig. 5) (col. 4, ln. 1-3).
In re. claim 5, Eilertson teaches the recovery system of claim 1, wherein the parasail further comprises secondary ballistics (47) configured to inflate the canopy of the parasail (col. 3, ln. 53-58).
In re. claim 8, Eilertson teaches the recovery system of claim 1, further comprising secondary ballistics (47) attached to the parasail, wherein the secondary ballistics are configured to 
In re. claim 9, Eilertson teaches the recovery system of claim 8, wherein a timing mechanism (189) is stored within the secondary ballistics (fig. 20) (col. 8, ln. 40-47).
In re. claim 10, Eilertson teaches a system comprising: a vehicle (25); a recovery system coupled to the vehicle (figs. 1-6), wherein the recovery system comprises: a housing coupled to the vehicle (fuselage of aircraft (25)); a parasail (43) comprising a canopy (fig. 6) coupled within the housing (fig. 6) fastened by a releasable fastener (29) (figs. 1-2), wherein the parasail is compressed into a compact mass (fig. 1) and is configured to rapidly expand (figs. 1-6); primary ballistics (33, 35) attached to the parasail (col. 3, ln. 45-48), wherein the primary ballistics are configured to launch the parasail from the housing (figs. 1-2); a guidance system within the housing wherein the guidance system is configured to steer the parasail and guide the vehicle to a landing site (col. 4, ln. 38-41).
In re. claim 11, Eilertson teaches the system of claim 10, wherein the vehicle is a vertical takeoff and landing vehicle (vehicle (25) includes any type of aircraft including helicopters) (col. 3, ln. 1-3).
In re. claim 12, Eilertson teaches the system of claim 10, wherein the parasail couples to one or more load bearing supports (39) coupled to at least one actuator configured to pull and release the load bearing supports (col. 4, ln. 38-41).
In re. claim 14, Eilertson teaches the system of claim 10, wherein the parasail further comprises secondary ballistics (47) configured to inflate the canopy of the parasail (col. 3, ln. 53-58).
In re. claim 16, Eilertson teaches the system of claim 10, further comprising secondary ballistics (47) attached to the parasail (fig. 6), wherein the secondary ballistics are configured to activate after the primary ballistics (fig. 20) and to stretch the corners of the parasail (col. 3, ln. 53-58).

In re. claim 19, Eilertson teaches a method comprising: determining a need for an emergency recovery (when an emergency situation arises) (col. 3, ln. 11-14); launching primary ballistics (33, 35), pulling a parasail (43) vertically from a housing (figs. 1-6); determining a landing site (via beacon landing sites or pilot operation) (col. 8, ln. 55-59); and actively steering to the landing site, wherein the active steering does not comprise any propulsion system (steering performed by flap control) (col. 4, ln. 38-41).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Eilertson as applied to claims 1 and 10 respectively above, and further in view of Babb et al. (US 6,144,899).

In re. claims 4 and 13, Eilertson teaches the recovery system of claim 1, further comprising a receiver unit (197, 199) coupled to the guidance system (fig. 20) configured to provide the guidance system position information (position at which nearest landing site beacon is located) (step (205)).
Eilertson fails to disclose the receiver unit is a global navigation satellite system receiver unit and the position information is three-dimensional.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Eilertson to incorporate the teachings of Babb to have the recited receiver unit, for the purpose of having autonomous control of the altitude, attitude and flight path of the vehicle.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eilertson as applied to claims 1 and 10 respectively above, and further in view of Piasecki et al. (US 2011/0315806).

In re. claims 6 and 15, Eilertson teaches at least one landing site along a route (beacon located at predetermined landing site) (col. 8, ln. 55-59).
Eilertson fails to disclose a memory, wherein the memory contains a database comprising data for the at least one landing site.
Piasecki teaches a memory, wherein the memory contains a database comprising data for the at least one landing site (para [0040]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Eilertson to incorporate the teachings of Piasecki to have the recited memory and database, for the purpose of having autonomous control of landing the vehicle.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eilertson as applied to claim 1 above, and further in view of Itabashi et al. (US 2019/0005829).

In re. claim 7, Eilertson fails to disclose a memory, wherein the memory contains a database comprising data for at least a three-dimensional map.
Itabashi teaches a memory (13), wherein the memory contains a database comprising data for at least a three-dimensional map (para [0046]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Eilertson to incorporate the teachings of Itabashi to have the recited memory and database, for the purpose of landing autonomously while avoiding impediments.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eilertson as applied to claims 10 and 19 respectively above, and further in view of Groden et al. (US 2019/0033862).

In re. claim 18, Eilertson fails to disclose a crow bar mechanism coupled to at least one propulsion mechanism; wherein the crow bar mechanism is configured to stop the at least one propulsion mechanism of the vehicle upon activation of the recovery system.
Groden teaches a crow bar mechanism (safety systems) coupled to at least one propulsion mechanism; wherein the crow bar mechanism is configured to stop the at least one propulsion mechanism of the vehicle upon activation of the recovery system (para [0034]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Eilertson to incorporate the teachings of Groden to have the recited crow bar mechanism, since Eilertson states the invention applies to any type of 
In re. claim 20, Eilertson teaches the method of claim 19, further comprising: launching secondary ballistics (47), wherein the secondary ballistics expands the parasail (col. 3, ln. 53-58). 
Eilertson fails to disclose engaging a crow-bar mechanism, wherein the crowbar mechanism ceases the operation of a propulsion system.
Groden teaches a crow bar mechanism (safety systems), wherein the crowbar mechanism ceases the operation of a propulsion system (para [0034]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Eilertson to incorporate the teachings of Groden to have the recited crow bar mechanism, since Eilertson states the invention applies to any type of aircraft including helicopters, and doing so would prevent the collision and/or reduce the ensuing collision damage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647